Not for Publication in West's Federal Reporter

              United States Court of Appeals
                          For the First Circuit

No. 07-1328

                          ANILDA GJIKNURI, ET AL.

                                 Petitioners,

                                        v.

                  ATTORNEY GENERAL MICHAEL B. MUKASEY*,

                                  Respondent.


                 ON PETITION FOR REVIEW OF AN ORDER OF
                    THE BOARD OF IMMIGRATION APPEALS


                                     Before

                          Lynch, Circuit Judge,
                      Stahl, Senior Circuit Judge,
                and Oberdorfer,** Senior District Judge.


     Ilana Greenstein, Maureen O’Sullivan, Jeremiah Friedman,
Harvey Kaplan, and Kaplan, O'Sullivan & Friedman, LLP on brief for
petitioner.
     Terri J. Scadron, Attorney, Office of Immigration Litigation,
Michael B. Mukasey, Attorney General, and Quynh Bain, Senior
Litigation Counsel on brief for respondent.


                              January 15, 2008




     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Michael B. Mukasey has been substituted for former Attorney General
Alberto R. Gonzales as the respondent herein.
     **
          Of the District of Columbia, sitting by designation.
              OBERDORFER, Senior District Judge.            Anilda and Vangel

Gjiknuri,1 citizens of Albania, petition for review of the Board of

Immigration Appeals’ (BIA) affirmance of an Immigration Judge’s

(IJ’s) denial of their applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT).

The Gjiknuris’ petition is foreclosed by Circuit precedent:                  Tota

v. Gonzales, 457 F.3d 161 (1st Cir. 2006), and Alibeaj v. Gonzales,

469 F.3d 188 (1st Cir. 2006); both uphold BIA determinations based

on country condition reports that persons of petitioners’ political

persuasion are not subject to persecution in Albania. We therefore

affirm.

               Anilda and Vangel Gjiknuri came to the United States in

July 2001.       In March 2002, the Immigration and Naturalization

Service      issued    Notices    to   Appear    charging    them   with    being

removable. They conceded removability and applied for relief based

on   their    alleged     political    persecution    in    Albania.       The   IJ

disbelieved the Gjiknuris’ story and denied relief.                 The BIA, in

effect, assumed without deciding that the petitioners had suffered

persecution.          However, relying on the State Department’s 2004

country report, Albania:           Profile of Asylum Claims and Country

Conditions (the "Report"), the BIA concluded that persons of

petitioners’      political      persuasion     are   no   longer   subject      to



      1
      The Gjiknuris’ application for asylum renders their minor
children Mirjan and Julia derivative applicants.

                                        -2-
persecution in Albania and, on that ground, affirmed the IJ’s

denial of their asylum claim.

          According to the Gjiknuris, in December 1990, they joined

the Democratic Party of Albania.      In February 1992, an Albanian

police officer struck Anilda on the face with the butt of his gun

while she participated in a demonstration against the Socialist

Party government.   Four days later, the Gjiknuris’ apartment was

bombed.   Because they feared they had been targeted for abuse by

the Socialist Party, they fled to Greece.   They spent the next nine

years there, except for a few brief periods following expulsions

from Greece to Albania.

          They also claimed that while Vangel was briefly in

Albania in October 1998, three armed men, including a man known to

him to be a member of the Socialist Party, accosted him and told

him to leave Albania within twenty-four hours.    They further claim

that, during another such period in June 2001, they participated in

a Democratic Party demonstration in Albania; several days later,

five men arrested them and told them to stop their political

activities, referring to the 1992 bombing incident and warning that

“the same thing could happen again.”    They detained Vangel for two

days, during which they beat, threatened, and insulted him.

          Following this last incident, the Gjiknuris fled back to

Greece and decided to leave Greece permanently.    Vangel and their

two children entered the United States after obtaining tourist


                                -3-
visas at the American embassy in Athens, Greece.               Anilda used a

false passport to enter Canada; from there she sneaked across the

border into the United States.           Reunited, they filed the pending

application.

           After     an    evidentiary   hearing,   an   IJ   held   that    the

Gjiknuris failed to carry their burden of proving a well-founded

fear of persecution in the event of their removal to Albania.                The

IJ found that there was insufficient evidence connecting the

bombing   to   the   Gjiknuris’     political   opinions.      He    found   the

Gjiknuris’ accounts of the other incidents of alleged persecution

incredible.

           The BIA denied their appeal, holding that even if they

had proven past persecution, circumstances in Albania have changed

fundamentally such that they no longer have a well-founded fear of

persecution there. The BIA relied heavily upon the Report that, in

part, noted that:         (1)   Albanian citizens exercise their right to

change the government peacefully through periodic elections; (2)

the Democratic Party participates in the political system and holds

seats in Parliament; (3) officials have not arbitrarily withheld

permits for gatherings in public places; and (4) there were a few

instances of police maltreatment of political protestors, but no

confirmed cases of politically-motivated detention or reports of

political prisoners.         The BIA took administrative notice that the




                                       -4-
incumbent Prime Minister of Albania is a member of the Democratic

Party.

              On their appeal here, the Gjiknuris contend that the BIA

violated their right to due process by failing to “address any

issue which had been raised at trial” and by basing the entirety of

its decision on the changed political circumstances in Albania

noted    by   the     State   Department,         a   fact     “neither   raised   nor

adjudicated below.”           Petitioners’ Opening Brief at 23.                    This

contention      is    without     merit     because      the    Gjiknuris   had    the

opportunity      to    move     to   have    the      BIA    reconsider   or   reopen

proceedings after the BIA affirmed the IJ’s decision. See 8 C.F.R.

§ 1003.2 (setting forth the procedures for making and adjudicating

motions to reopen and reconsider Board decisions).                   Nothing in the

record indicates that the Gjiknuris made such a motion.

              Because the Gjiknuris had the opportunity to be heard,

they received all the process they are due.                      In Gebremichael v.

INS, we held that “the motion to reopen process can ordinarily

satisfy the demands of due process” when the BIA takes official

notice of extra-record facts concerning a change in government. 10

F.3d 28, 38 (1st Cir. 1993); see also Bollanos v. Gonzales, 461

F.3d 82 (1st Cir. 2006) (affirming a BIA holding that conditions in

Albania had fundamentally changed where the IJ had not addressed

that issue).




                                            -5-
              Looking beyond the due process technicality, we are

satisfied with the merits of the IJ/BIA denial of petitioners’

asylum claim.      In order to qualify for asylum, the Gjiknuris must

show that they are outside their home country and “unable or

unwilling to return . . . because of persecution or a well-founded

fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8

U.S.C.    §    1101(a)(42)(A),     1158(b)(1)(A),      (B)(i);       8   C.F.R.    §

208.13(a).      Proof of past persecution creates a presumption that

the   persecutee    has     such   a   well-founded    fear.         8    C.F.R.   §

208.13(b)(1).      However, this presumption can be rebutted by a

preponderance of evidence that “[t]here has been a fundamental

change in circumstances such that the applicant no longer has a

well-founded fear of persecution.”           8 C.F.R. § 208.13(b)(1)(i)(A).

              “Whether circumstances have fundamentally changed is a

factual question that we review under the deferential substantial

evidence standard.”         Bollanos, 461 F.3d at 85.           “Thus, we must

accept    the    agency's     determinations      ‘unless      any       reasonable

adjudicator would be compelled to conclude to the contrary.’”                     Id.

(quoting 8 U.S.C. §       1252(b)(4)(B)).

              “State Department reports are generally probative of

country conditions.” Palma-Mazariegos v. Gonzales, 428 F.3d 30, 36

(1st Cir. 2005).          Although “abstract evidence of generalized

changes   in    country   conditions,     without     more,    cannot      rebut    a


                                       -6-
presumption of a well-founded fear of future persecution,” a State

Department Country Conditions Report “may be sufficient, in and of

itself,” if it “convincingly demonstrates material changes in

country conditions that affect the specific circumstances of an

asylum seeker's claim.”   Id. at 35-36 (emphasis added).

          We have recently upheld several agency determinations

that fundamental changes to conditions in Albania rebutted the

presumption of a well-founded fear of future persecution arising

from allegations of past persecution based on support for the

Democratic   Party.   See,   e.g.,    Alibeaj,   469   F.3d   at   192-

93,(affirming an agency finding that conditions in Albania have

fundamentally changed as evidenced by the State Department's 2003

report, Albania: Profile of Asylum Claims and Country Conditions);

Tota, 457 F.3d at 167 (holding that a State Department report was

sufficient “in and of itself” to rebut the petitioner’s presumptive

well-founded fear of future persecution in Albania based on the

petitioner’s membership in the Democratic Party).

          Petitioner has presented us with no reason to deviate

from our holdings in Tota and Alibeaj.      Because the Gjiknuris’

asylum claim fails, their application for withholding of removal

necessarily fails as well.   See Mediouni v. INS, 314 F.3d 24, 27

(1st Cir. 2002).

          The Gjiknuris contend that we should reverse the BIA’s

dismissal of their claim for relief under the CAT because the BIA


                                -7-
did   not   explain   its   conclusion.   Although   the   BIA   did   not

explicitly connect its analysis of fundamentally changed conditions

to whether the Gjiknuris will more likely than not face torture if

returned to Albania, its analysis applies equally to the likelihood

of future torture as it does to future persecution.

            Accordingly, we deny the petition for review.




                                   -8-